
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [DA 04-2261, MB Docket No. 04-281, RM-11041]
        Television Broadcast Service and Digital Television Broadcast Service; Mobile, AL
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Commission requests comments on a petition filed by Paxson Communications Corporation, Television Capital Corporation of Mobile, Fant Broadcast Development, L.L.C. and Marri Broadcasting, L.P. (collectively, the “Applicants”), proposing substitution of DTV channel 18 for NTSC channel 61 at Mobile. DTV Channel 18 can be allotted to Mobile at reference coordinates 30-36-45 N. and 87-38-43 W. with a power of 396, a height above average terrain HAAT of 552 meters.
        
        
          DATES:
          Comments must be filed on or before September 20, 2004, and reply comments on or before October 5, 2004.
        
        
          ADDRESSES:

          The Commission permits the electronic filing of all pleadings and comments in proceeding involving petitions for rule making (except in broadcast allotment proceedings). See Electronic Filing of Documents in Rule Making Proceedings, GC Docket No. 97-113 (rel. April 6, 1998). Filings by paper can be sent by hand or messenger delivery, by commercial overnight courier, or by first-class or overnight U.S. Postal Service mail. The Commission's contractor, Natek, Inc., will receive hand-delivered or messenger-delivered paper filings for the Commission's Secretary at 236 Massachusetts Avenue, NE., Suite 110, Washington, DC 20002. The filing hours at this location are 8 a.m. to 7 p.m. All hand deliveries must be held together with rubber bands or fasteners. Any envelopes must be disposed of before entering the building. Commercial overnight mail (other than U.S. Postal Service Express Mail and Priority Mail) must be sent to 9300 East Hampton Drive, Capitol Heights, MD 20743. U.S. Postal Service first-class mail, Express Mail, and Priority Mail should be addressed to 445 12th Street, SW., Washington, DC 20554. All filings must be addressed to the Commission's Secretary, Office of the Secretary, Federal Communications Commission, Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner, or its counsel or consultant, as follows:
        
        
          FOR FURTHER INFORMATION CONTACT:
          Pam Blumenthal, Media Bureau, (202) 418-1600.
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 04-281, adopted July 22, 2004, and released July 29, 2004. The full text of this document is available for public inspection and copying during regular business hours in the FCC Reference Information Center, Portals II, 445 12th Street, SW., Room CY-A257, Washington, DC 20554. This document may also be purchased from the Commission's duplicating contractor, Best Copy and Printing, Inc., 445 12th Street, SW., Room CY-B402, Washington, DC 20554, telephone 301-816-2820, facsimile 301-816-0169, or via-e-mail joshir@erols.com.
        
        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding.

        This document does not contain proposed information collection(s) subject to the Paperwork Reduction Act of 1995 (PRA), Public Law 104-13. In addition, therefore, it does not contain any new or modified “information collection burden for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4).

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts.

        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Digital television broadcasting, Television.
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows:
        
          PART 73—RADIO BROADCAST SERVICES
          1. The authority citation for part 73 continues to read as follows:
          
          
            Authority:
            47 U.S.C. 154, 303, 334 and 336.
          
          
            § 73.606 
            [Amended]
            2. Section 73.606(b), the Table of Television Allotments under Alabama is amended by removing Channel 61 at Mobile.
          
          
            § 73.622 
            [Amended]
            3. Section 73.622(b), the Table of Digital Television Allotments under Alabama is amended by adding DTV channel 18 at Mobile.
          
          
            Federal Communications Commission.
            Barbara A. Kreisman,
            Chief, Video Division, Media Bureau.
          
        
      
      [FR Doc. 04-17677 Filed 8-2-04; 8:45 am]
      BILLING CODE 6712-01-P
    
  